



United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Restricted Stock Unit Grant Agreement




United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the employing company
identified below (the “Grantee”) the number of Restricted Stock Units (“RSUs”)
set forth below, each of which is a bookkeeping entry representing the
equivalent in value of one share of the class of common stock of the Corporation
set forth below:




 
Name of Grantee:
 
PARTICIPANT NAME
 




 
 
 
Name of Employing Company
 
(the company recognized by the Corporation
 
on Date Hereof:
 
as employing the Grantee)
 




 
 
 
Number of RSUs Granted:
 
# RSUs
 
 
 
 
 
Date of Grant:
 
GRANT DATE





By accepting this Grant in any manner prescribed by the Corporation, the Grantee
agrees that (1) these RSUs are granted under and governed by the terms and
conditions of the United States Steel Corporation 2016 Omnibus Incentive
Compensation Plan as the same may be amended from time to time (the “Plan”) and
the provisions of this Restricted Stock Unit Grant Agreement, including the
Terms and Conditions contained herein and any special provisions for the
Grantee’s country of residence set out on Exhibit A (the “Agreement”), (2) he or
she has reviewed the Plan and the Agreement in their entirety, and (3) he or she
has had opportunity to obtain the advice of counsel prior to accepting this
Grant and fully understand all provisions of the Plan and the Agreement.


United States Steel Corporation






By:_______________________                        
Authorized Officer


Terms and Conditions


1.    Grant: The Corporation has granted to the Grantee the number of RSUs set
forth in this Agreement. Each RSU represents the right to receive one share of
the Corporation’s common stock (a “Share”) on the date specified in Section 6
below in settlement of each RSU that has vested as provided in Sections 3, 4 of
5, below. Unless and until the RSUs are vested in the manner set forth in
Section 3, 4 or 5 below, the Grantee will have no right to settlement of any
such RSUs or any right to receive any Shares. Prior to settlement of any vested
RSUs, such RSUs will represent an unsecured obligation of the Corporation,
payable (if at all) only from the general assets of the Corporation.


2.    Restriction Period: The restriction period with regard to the RSUs shall
commence on the date the RSUs are granted and end on the date the RSUs are
settled as provided in Section 6, below. During the restriction period, the
Grantee shall not sell, transfer, assign, pledge or otherwise encumber or
dispose of any portion of the RSUs, and any attempt to sell, transfer, assign,
pledge or encumber any portion of the RSUs prior to end of the restriction
period shall have no effect. During the restriction period, the Grantee shall
not be entitled to vote any Shares that may be received upon settlement of any
vested RSUs and shall not receive dividends paid on those Shares. The Grantee
shall be entitled to receive dividend equivalents in cash; provided, however,
the dividend equivalents shall not vest or be paid to the Grantee unless and to
the extent the underlying RSUs vest as provided in Section 3, 4 or 5 of this
Agreement.


3.    Change in Control: If the Grantee’s employment is terminated within two
years following a Change in Control involuntarily (except for Cause) or, in the
case of a Grantee designated by the Corporation as executive management at the
time of the Change in Control, voluntarily for Good Reason, each unvested RSU
will immediately vest.


4.    Termination of Employment: Unvested RSUs will immediately vest upon the
Grantee’s death during employment, termination of employment by reason of
Disability, or Termination with Consent. Unvested RSUs will be forfeited
automatically upon any other termination of employment.


5.    Vesting: Subject to Sections 3 and 4, in order to vest in the RSUs, the
Grantee must continue as an active employee of an Employing Company for three
years from the Date of Grant, subject to the Employing Company’s right to
terminate the Grantee’s employment at any time for any reason. The RSUs shall
vest on the three-year anniversary of the Date of Grant, provided that the
Grantee is continuously employed by an Employing Company through such
anniversary.


Except as provided in Sections 3 and 4 of this Agreement, notwithstanding any
other terms or conditions of the Plan or this Agreement to the contrary, in the
event of the Grantee’s termination of employment, regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee's employment agreement, if any, the Grantee’s right to vest in
the RSUs, if any, will terminate effective as of the date that the Grantee is no
longer actively employed by an Employing Company and will not be extended by any
notice period (i.e., active employment would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee's employment agreement, if any); the Committee shall have the
exclusive discretion to determine when the Grantee is no longer actively
employed for purposes of the RSUs.


6.    Settlement: RSUs that have vested shall be paid in Shares, along with any
dividend equivalents with respect to those vested RSUs, within 45 days after the
vesting date. The Corporation shall have no obligation to issue Shares unless
and until the Grantee has satisfied any applicable tax withholding obligations
pursuant to Section 11 below and such issuance otherwise complies with all
applicable law. Upon vesting and settlement of the RSUs, Shares shall be
delivered free of all restrictions on transferability or forfeiture except for
restrictions required by applicable laws and/or regulations and issued in the
Grantee’s name (or, in the event of the Grantee’s death prior to such
termination or such issuance, to the Grantee’s estate) for the number of Shares
subject to vested RSUs. The Grantee shall not be entitled to delivery of any
portion of the Shares until the corresponding portion of the RSUs has vested.


7.    Adjustments and Clawback: The number of RSUs awarded is subject to
adjustment as provided in Section 8 of the Plan. The Grantee shall be notified
of such adjustment and such adjustment shall be binding upon the Corporation and
the Grantee. This Grant shall be administered in accordance with, and is subject
to, any clawback policies and provisions prescribed by the Plan, including but
not limited to Section 7.07 thereof and all clawback and recoupment policies or
provisions required by law from time to time. In its sole discretion, the
Committee shall have the authority to amend, waive or apply the terms of any
clawback or recoupment policies or provisions to the extent necessary or
advisable to comply with applicable laws, as determined by the Committee.


8.    Interpretation and Amendments: This Grant, the vesting and delivery of
RSUs and the issuance of Shares upon vesting are subject to, and shall be
administered in accordance with, the provisions of the Plan, as the same may be
amended by the Committee from time to time, provided that no amendment may,
without the consent of the Grantee, affect the rights of the Grantee under this
Grant in a materially adverse manner. For purposes of the foregoing sentence, an
amendment that affects the tax treatment of the RSUs or that is necessary to
comply with securities or other laws applicable to the issuance of Shares shall
not be considered as affecting the Grantee’s rights in a materially adverse
manner. All capitalized terms not otherwise defined herein shall have the
meaning assigned to such terms in the Plan.


9.    Compliance with Laws: The obligations of the Corporation and the rights of
the Grantee are subject to all applicable laws, rules and regulations including,
without limitation, the U.S. Securities Exchange Act of 1934, as amended; the
U.S. Securities Act of 1933, as amended; the U.S. Internal Revenue Code of 1986,
as amended; and any other applicable U.S. and foreign laws. No Shares will be
issued or delivered to the Grantee under the Plan unless and until there has
been compliance with such applicable laws.


10.    Acceptance of Grant: The Grant shall not be payable unless it is accepted
by the Grantee and notice of such acceptance is received by the Stock Plan
Officer.


11.    Withholding Taxes: The Grantee acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding or liability in connection with any aspect of the
RSUs, including the grant, vesting, or settlement of the RSUs or the subsequent
sale of Shares (“Tax-Related Items”), is and remains his or her responsibility
and may exceed the amount withheld by the Corporation or the Employing Company.
Furthermore, the Grantee acknowledges that the Corporation and/or the Employing
Company (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items; and (b) do not commit to and are under no obligation to
structure the terms of the grant of the RSUs or any aspect of the Grantee’s
participation in the Plan to reduce or eliminate his or her liability for
Tax-Related Items or to achieve any particular tax result. Further, if the
Grantee has become subject to Tax-Related Items in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable event, the
Grantee acknowledges that the Corporation and/or the Employing Company (or
former Employing Company, as applicable) may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all Tax-Related Items. In this regard, the Grantee authorizes the
Corporation and/or the Employing Company, or their respective agents, at their
discretion, to satisfy the obligations with regard to all applicable Tax-Related
Items by one or a combination of the following methods: (1) withholding from
Grantee’s wages or other cash compensation paid to Grantee by the Corporation
and/or the Employing Company; (2) withholding from proceeds of the sale of
Shares issued upon vesting of the RSUs either through a voluntary sale or
through a mandatory sale arranged by the Corporation (on Grantee’s behalf
pursuant to this authorization) through such means as the Corporation may
determine in its sole discretion (whether through a broker or otherwise); or (3)
withholding in Shares to be issued upon vesting of the RSUs. If the Corporation
gives the Grantee the power to choose the withholding method, and the Grantee
does not make a choice, then the Corporation will at its discretion withhold in
Shares as stated in alternative (3) herein.


To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Corporation withholds at a
rate other than the minimum statutory rate, such as the maximum withholding
rate, then the refund of any over-withheld amount shall be paid in cash and the
Grantee will have no entitlement to the Common Stock equivalent. If the
Tax-Related Items are satisfied by withholding in Shares issuable upon vesting
of the RSUs, for tax purposes, the Grantee is deemed to have been issued the
full number of Shares subject to the RSUs, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.
Finally, the Grantee shall pay to the Corporation or the Employing Company, any
amount of Tax-Related Items due as a result of any aspect of the Grantee’s
participation in the Plan. The Grantee understands that no Shares or proceeds
from the sale of Shares shall be delivered to Grantee, notwithstanding the lapse
of the restrictions on the RSUs, unless and until the Grantee shall have
satisfied any obligation for Tax-Related Items with respect thereto.


Notwithstanding anything in this Section 11 to the contrary, if the RSUs are
considered nonqualified deferred compensation, the fair market value of the
shares withheld together with the amount of cash withheld may not exceed the
liability for Tax-Related Items.


12.    Nature of the Grant: Nothing herein shall be construed as giving the
Grantee any right to be retained in the employ of an Employing Company or affect
any right which the Employing Company may have to terminate the employment of
such Grantee. Further, by accepting this grant of RSUs, the Grantee acknowledges
that:


a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Corporation
at any time, to the extent permitted by its terms;

b)
the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

c)
all decisions with respect to future RSU grants, if any, will be at the sole
discretion of the Committee or its delegee, as applicable;

d)
the Grantee is voluntarily participating in the Plan;

e)
the RSUs and the Shares subject to the RSUs are extraordinary items which do not
constitute compensation of any kind for services of any kind rendered to the
Corporation or to the Employing Company, and which are outside the scope of the
Grantee’s employment contract, if any;

f)
the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, dismissal, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Corporation or the Employing Company or any Subsidiary or
affiliate of the Corporation;

g)
the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

h)
the grant of RSUs will not be interpreted to form an employment contract or
relationship with the Corporation, the Employing Company or any Subsidiary or
affiliate of the Corporation;

i)
the future value of the Shares underlying the RSUs is unknown, indeterminable
and cannot be predicted with certainty;

j)
no claim or entitlement to compensation or damages arises from forfeiture of the
RSUs resulting from termination of the Grantee’s employment by the Corporation
or the Employing Company (for any reason whether or not in breach of applicable
labor laws or the terms of the Grantee’s employment agreement, if any), and in
consideration of the grant of the RSUs to which the Grantee is not otherwise
entitled, the Grantee irrevocably agrees never to institute any claim against
the Corporation or the Employing Company, waives his or her ability, if any, to
bring any such claim, and releases the Corporation and the Employing Company
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Grantee shall be deemed irrevocably to have agreed not to pursue such
claim and agreed to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

k)
it is the Grantee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
Shares pursuant to the vesting of the RSUs;

l)
the Corporation and the Employing Company are not providing any tax, legal or
financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Grantee’s participation in the Plan or the
Grantee’s acquisition or sale of the Shares underlying the RSUs;

m)
the Grantee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan;

n)
unless otherwise provided in the Plan or by the Corporation in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the
Corporation; and

o)
the following provisions apply only if the Grantee is providing services outside
the United States:

(i)
the RSU and Shares subject to the RSU are not part of normal or expected
compensation or salary for any purpose; and

(ii)
the Grantee acknowledges and agrees that neither the Corporation, the Employing
Company nor any Subsidiary or affiliate of the Corporation shall be liable for
any foreign exchange rate fluctuation between the local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to
Grantee pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.



13.    Data Privacy: The Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.


The Grantee understands that the Employing Company and the Corporation hold
certain personal information about the Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Corporation, details of all RSUs or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in Grantee’s favor, as the Employing Company and/or the Corporation deems
necessary for the purpose of implementing, administering and managing the Plan
(“Data”). The Grantee acknowledges and understands that Data may be transferred
to any broker as designated by the Corporation and any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in the Grantee’s country or elsewhere (and outside the
European Economic Area), and that the recipient’s country may have different,
including less stringent, data privacy laws and protections than the Grantee’s
country. The Grantee understands that Corporation may transfer Grantee’s Data to
the United States, which is not considered by the European Commission to have
data protection laws equivalent to the laws in Grantee’s country. The Grantee
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Grantee’s local human resources representative. The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any Shares acquired upon
vesting of the RSUs. The Grantee understands that Data will be held only as long
as is necessary to implement, administer and manage the Grantee’s participation
in the Plan. The Grantee understands that if he or she resides outside the
United States, he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. The Grantee further understands that he or she is providing the
consents herein on a purely voluntary basis. If the Grantee does not consent, or
if the Grantee later seeks to revoke consent, the Grantee’s employment status or
service and career with the Employing Company will not be adversely affected.
The Grantee understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to realize benefits from the RSUs or
otherwise participate in the Plan. For more information on the consequences of
his or her refusal to consent or withdrawal of consent, the Grantee understands
that he or she may contact his or her local human resources representative.


14.    Electronic Delivery: The Corporation may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means or request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Corporation
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Corporation. The Grantee consents to the electronic
delivery of the Plan documents and the Agreement. The Grantee acknowledges that
he or she may receive from the Corporation a paper copy of any documents
delivered electronically at no cost to the Grantee by contacting the Corporation
by telephone or in writing. The Grantee further acknowledges that the Grantee
will be provided with a paper copy of any documents if the attempted electronic
delivery of such documents fails. Similarly, the Grantee understands that the
Grantee must provide the Corporation or any designated third party administrator
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. The Grantee may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if the Grantee has provided an electronic mail
address) at any time by notifying the Corporation of such revoked consent or
revised e-mail address by telephone, postal service or electronic mail. Finally,
the Grantee understands that he or she is not required to consent to electronic
delivery of documents.


15.     Code Section 409A: It is the intent that the vesting or the payments of
RSUs set forth in this Agreement shall either qualify for exemption from or
comply with the requirements of Section 409A, and any ambiguities herein will be
interpreted to so comply. The Corporation reserves the right, to the extent the
Corporation deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that all vesting or
settlements provided under this Agreement are made in a manner that qualifies
for exemption from or complies with Section 409A; provided, however, that the
Corporation makes no representation that the vesting or settlement of RSUs
provided under this Agreement will be exempt from Section 409A and makes no
undertaking to preclude Section 409A from applying to the vesting or settlement
of RSUs provided under this Agreement. In the event that any payment to a U.S.
taxpayer or Grantee otherwise subject to U.S. taxation, with respect to an RSU
is considered to be based upon separation from service, and not compensation the
Grantee could receive without separating from service, then such amounts may not
be paid until the first business day of the seventh month following the date of
the Grantee’s termination if the Grantee is a “specified employee” under Section
409A of the Code upon his separation from service.


16.    Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.


17.    Language: If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


18.    Governing Law and Venue: This Agreement shall be construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to the conflicts of laws thereof.


For purposes of litigating any dispute that arises under this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the Commonwealth of Pennsylvania, and agree that such litigation
shall be conducted in the courts of Allegheny County, Pennsylvania, or the
federal courts for the United States for the Western District of Pennsylvania,
where this grant is made and/or to be performed.


19.     Exhibit A: Notwithstanding any provisions in this Agreement, the RSUs
shall be subject to any special terms and conditions set forth in Exhibit A to
this Agreement for the Grantee’s country. Moreover, if the Grantee relocates to
one of the countries included in Exhibit A, the special terms and conditions for
such country will apply to the Grantee, to the extent the Corporation determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan.
Exhibit A constitutes part of this Agreement.


20.     Insider Trading Restrictions/Market Abuse Laws: The Grantee acknowledges
that, depending on the Grantee's country of residence, the Grantee may be
subject to insider trading restrictions and/or market abuse laws, which may
affect the Grantee's ability to acquire or sell Shares or rights to Shares
(e.g., RSUs) under the Plan during such times as the Grantee is considered to
have “inside information” regarding the Corporation (as defined by any
applicable laws in the Grantee's country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy maintained by the
Corporation. The Grantee acknowledges that it is the Grantee's responsibility to
comply with any applicable restrictions, and the Grantee is advised to speak to
his or her personal advisor on this matter.


21.     Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law, and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.


22.     Headings: Headings of paragraphs and sections used in this Agreement are
for convenience only and are not part of this Agreement, and must not be used in
construing it.


23. Waiver: The Grantee acknowledges that a waiver by the Corporation of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Grantee.


24. Definitions: In addition to the capitalized terms defined in the Plan, the
following terms as used herein shall have the following meanings when used with
initial capital letters:


a)
“Termination” shall mean the applicable employee’s termination of employment.
For purposes of this Agreement, (i) for U.S. taxpayers, Termination and words of
similar effect shall be construed consistent with a “separation from service”
under Section 409A of the Code to the extent required by Section 409A of the
Code, and (ii) for non-U.S. taxpayers, Termination and words of similar effect
shall mean that the Grantee is no longer actively employed by an Employing
Company, without regard to any notice period (i.e., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Grantee is
employed or the terms of the Grantee’s employment agreement, if any).

b)
“Termination with Consent” shall mean Termination with the consent of the
Committee. Consent shall be deemed to be given if the employee incurs a break in
continuous service under circumstances which would qualify the Participant for
benefits under a severance plan of the Corporation.


EXHIBIT A


Additional Terms and Conditions of the
United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Restricted Stock Unit Grant Agreement




TERMS AND CONDITIONS


This Exhibit A includes additional terms and conditions that govern the RSUs
granted to the Grantee under the Plan if he or she works or resides in one of
the countries listed below. If the Grantee is a citizen or resident of a country
other than that in which the Grantee is currently working or transfers
employment to another country after the RSUs are granted, the Corporation shall,
in its discretion, determine to what extent the terms and conditions contained
herein shall be applicable to the Grantee. Certain capitalized terms used but
not defined in this Exhibit A have the meanings set forth in the Plan and/or the
Agreement.


NOTIFICATIONS


This Exhibit A also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of February 2016. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the Grantee
not rely on the information in this Exhibit A as the only source of information
relating to the consequences of his or her participation in the Plan because the
information may be out of date at the time that the Grantee vests in the RSUs or
sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Corporation is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee’s situation.


Finally, if the Grantee is a citizen or resident of a country other than that in
which the Grantee is currently working or transfers employment to another
country after the RSUs are granted, the information contained herein may not be
applicable.




CANADA


TERMS AND CONDITIONS


RSUs Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the grant of RSUs does not provide
any right for the Grantee to receive a cash payment in settlement of the RSUs
upon vesting and the RSUs are payable in Shares only.


Securities Law Commitment on Sale of Shares. As a condition of the grant of RSUs
and the issuance of Shares upon vesting of the RSUs, the Grantee undertakes to
only sell, trade or otherwise dispose of any Shares issued to the Grantee under
the Plan in accordance with applicable Canadian securities laws. Under current
laws, this means that the Grantee will need to sell any Shares issued under the
Plan using the services of a broker or dealer that is registered under Canadian
provincial or territorial securities legislation. The Grantee will not be
permitted to sell, trade or otherwise dispose of his or her Shares through the
Corporation’s designated U.S. plan broker, Fidelity Investments, unless such
sale, trade or disposal can be executed in accordance with applicable securities
laws. As legal requirements may be subject to change, Grantees are encouraged to
seek specific advice about their individual situation before taking any action
with respect to securities issued to them under the Plan.


By accepting this RSU, the Grantee expressly agrees that he or she will consult
with a personal legal advisor to address any questions that may arise regarding
compliance with this requirement. The Grantee understands and agrees that he or
she will be liable for any failure to comply with the foregoing provision.


The following provisions will apply if the Grantee is a resident of Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, this Exhibit A and all documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.


Consentement relatif à la langue utilisée: Les parties reconnaissent avoir exigé
la rédaction en anglais de l'accord, cette pièce A, y ainsi que de tous
documents, avis donnés et procédures judiciaires, exécutés, donnés ou intentés
en vertu de, ou liés directement ou indirectement aux présentes.


Data Privacy. This provision supplements Section 13 of the Agreement:


The Grantee hereby authorizes the Corporation and the Employing Company and
their respective representatives to discuss with and obtain all relevant
information from all personnel, professional or not, involved in the
administration and operation of the Plan. The Grantee further authorizes the
Corporation and any Subsidiary or affiliate and the Committee to disclose and
discuss the Plan with their respective advisors. The Grantee further authorizes
the Corporation and any Subsidiary or affiliate to record such information and
to keep such information in the Grantee’s employee file.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Canadian residents are required to
report any foreign property (e.g., Shares acquired under the Plan and possibly
RSUs) on form T1135 (Foreign Income Verification Statement) if the total cost of
their foreign property exceeds C$100,000 at any time in the year. It is
Grantee’s responsibility to comply with these reporting obligations, and Grantee
is encouraged to consult his or own personal tax advisor in this regard.




GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank) electronically using
the “General Statistics Reporting Portal” (“Allgemeines Meldeportal Statistik”)
available via Bundesbank’s website (www.bundesbank.de). It is the sole
responsibility of the Grantee to make such report.


Securities Disclaimer. The grant of the RSUs is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.




SLOVAK REPUBLIC


NOTIFICATIONS


Foreign Assets Reporting Information. If the Grantee permanently resides in the
Slovak Republic and, apart from being employed, carries on business activities
as an independent entrepreneur (in Slovakian, podnikatel), the Grantee will be
obligated to report his or her foreign assets (including any foreign securities
such as Shares acquired under the Plan) to the National Bank of Slovakia if the
value of the foreign assets exceeds €2,000,000. These reports must be submitted
on a monthly basis by the 15th day of the respective calendar month, as well as
on a quarterly basis by the 15th day of the calendar month following the
respective calendar quarter, using notification form DEV (NBS) 1-12, which may
be found at the National Bank of Slovakia's website at www.nbs.sk.


Furthermore, if the above preconditions are met (i.e. permanent residence in the
Slovak Republic and entrepreneurial activities in addition to the employment),
the Grantee will be obliged to report certain additional information under
Section 34b of Act No. 566/1992 Coll. on National Bank of Slovakia as amended.
This information is mostly of general nature and contains personal
identification data of the Grantee - place and date of birth, birth certificate
number, academic degree, etc., as well as telephone and fax number and e-mail
address of the Grantee, if any.


Securities Disclaimer. The grant of the RSUs is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in the
Slovak Republic.


UNITED KINGDOM


NOTIFICATIONS


Securities Disclosure. This Agreement is not an approved prospectus for the
purposes of section 85(1) of the Financial Services and Markets Act 2000
(“FSMA”) and no offer of transferable securities to the public (for the purposes
of section 102B of FSMA) is being made in connection with the Plan. The Plan and
the RSUs are exclusively available in the UK to bona fide employees and former
employees and any other UK subsidiary of the Corporation.








Retention Grant Agreement – May 2016
EAST\123711035.4